Citation Nr: 9904967	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-32 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cervical spinal 
stenosis with spondolysis.

2.  Entitlement to service connection for lumbar disc 
herniation with osteoarthritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served for many years with National Guard and 
Reserve units while on active duty for training and inactive 
duty training.  He served on active duty from November 1990 
to May 1991 in support of operation Desert Shield/Desert 
Storm, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.   

On appeal it is clearly evident that the veteran has been 
pursuing a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.


FINDING OF FACT

The claim of entitlement to service connection for a post-
traumatic stress disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a post-
traumatic stress disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  The RO 
attempted to obtain service medical records for the veteran 
to substantiate his claim.  However, no records were located.  
The RO has also requested that the veteran supply additional 
information in support of his claim.  See Cuevas, 3 Vet. App. 
at 548.  However, the veteran did not supply any information 
which could have been pursued further.  The Board finds that 
VA has met its obligations to assist the veteran in 
development of his claim of entitlement to service connection 
for PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).

Before addressing the merits of the veteran's claim of 
entitlement to service connection for PTSD, however, it must 
first be determined whether the claim is well-grounded.  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted a well-grounded claim, the appeal 
cannot succeed and must be denied.  Grivois; Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

The veteran served on active duty in Soutwest Asia in support 
of operation Desert Shield/Desert Storm.  Service personnel 
records show that his primary duties were as a practical 
nurse.  The available service records do not show that the 
veteran served in combat.

In this case, private medical records show a long history of 
medication for insomnia beginning from at least 1984, as well 
as problems with stress and tension from at least 1985.  In 
December 1991, the appellant reported a 10 year history of 
insomnia and depression, and treatment for stress and 
depression was provided in June 1992.  Beginning in June 
1993, the appellant again reported problems with stress, and 
in July 1993 he requested anti-depressant medication.  

The veteran's private care continued in the 1990's, and in an 
October 1995 statement from Linnea St. John, M.A., indicated 
that she had treated the veteran for depression between 
February 1994 and July 1995.  Ms. St. John opined that the 
source of the veteran's depression was a recent job loss.  
She also noted that anxiety was also identified as a problem.  

In several statements, and during sworn hearing testimony, 
the veteran reported his claimed stressors stemming from his 
Persian Gulf service.  These included constant frustration, 
long hours, problems stemming from poor leadership, a SCUD 
explosion over his compound, gas attack alerts, and exposure 
to "blood, guts and gore."

During a December 1995 VA mental examination, the veteran 
indicated that he had had some periods of depression and 
agoraphobia.  After examination, the diagnosis was dysthymia, 
depression with anxiety.  An associated December 1995 VA 
examination for PTSD records that the veteran reported that 
while in the Persian Gulf, he was not in combat but was close 
enough to see and hear combat, and that he saw some "blood, 
guts and gore."  After examination the diagnoses were 
dysthymia, depression with anxiety; and history of one brief 
episode of alcohol abuse in the past.  The examiner opined 
that the veteran did not meet the criteria for PTSD.  

VA outpatient clinic notes from 1996 to the present note 
treatment for depression, anxiety, and agoraphobia.  

A February 1997 statement from Jeffrey Harden, D.O., noted 
that the veteran's current diagnoses included recurrent major 
depressive disorder; anxiety disorder, not otherwise 
specified; features of agoraphobia; and insomnia.  Dr. Harden 
had been able to identify the veteran's themes of frustration 
and disappointment from experiences on active duty that 
continued to contribute to the veteran's depressive disorder. 

The report of a November 1997 VA examination for mental 
disorders noted that the veteran denied witnessing any 
particular horrifying event during active service during the 
Persian Gulf Conflict.  He did, however, report seeing 
casualties.  He complained of having poor sleep since 1991, 
and of feeling very depressed and hopeless.  After 
examination, the diagnoses included (1) dysthymic disorder; 
(2) major depression, one episode; (3) anxiety disorder, not 
otherwise specified; and (4) rule out sleep disorder.   

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  At a minimum, a 'clear diagnosis' should be an 
'unequivocal' medical opinion of a current PTSD diagnosis.  
Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997).

In this case, the veteran is not shown to have a clear 
diagnosis of PTSD, and as such he has failed to present a 
well grounded claim.  In this respect the Board acknowledges 
that the veteran testified that Linnea St.John, M.A., told 
him that he had PTSD.  Significantly, however, a "layman's 
account of what (a physician) purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995).  
Moreover, the Board notes that no physician has ever 
diagnosed PTSD.  Finally, even assuming that the appellant 
was exposed to a stressor that could be verified, it is well 
to note that no competent evidence has ever been submitted 
linking a diagnosis of PTSD to his activities in the Persian 
Gulf.  Accordingly, as a well grounded claim of entitlement 
to service connection for PTSD requires competent evidence of 
a clear diagnosis of the condition, and competent evidence 
linking the disorder to service the Board must conclude that 
this claim is not well grounded.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette.


ORDER

Service connection for PTSD is denied.


REMAND

As previously noted the veteran's service medical records are 
not available.  Yet, while the Board acknowledges the 
attempts to secure these records by the RO, and while the 
appellant admits that he did not seek treatment while on 
active duty, several pieces of evidence point to the need for 
additional development.  In this regard the Board initially 
notes that the veteran had extensive service both with the 
National Guard and the Army Reserves prior to his deployment 
to the Middle East.  Hence, it is highly probable that 
records exist, and therefore additional efforts to secure 
same through his former unit, the Army Enlisted Records 
Center at Ft. Benjamin Harrison, and through the National 
Personnel Records Center are in order.  

Secondly, in contrast to the appellant's claim that he was 
not treated for a back disorder while on active duty Ben 
Harmon, M.D., has reported that he treated the veteran in 
December 1990 while he and the veteran were deployed.  
Therefore an additional attempt to secure the appellant's 
service medical records is warranted.

Finally, further development is in order in light of the 
November 1997 comment by a VA examiner that the veteran's C7 
nerve root impingement was due to an undocumented inservice 
fall.  In this latter respect, it is unclear that the 
examiner in November 1997 had access to all of the evidence 
of record, or whether he rendered his opinion purely on the 
history provided by the appellant.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact by mail and by 
telephone the 325th Army General 
Hospital, 11101 Independence Avenue, 
Independence, Missouri 64054, and request 
that they provide any and all service 
medical records which they may have in 
their possession.  A documented negative 
response must be received from the unit 
if no records are available.

2.  The RO should contact the Chief of 
the Records Maintenance Division, 
Commander, USAEREC, Attn: PCRE-F, 8899 
East 56th Street, Indianapolis, Indiana 
46249-5301; as well as the National 
Personnel Records Center, and request 
that they provide any service medical 
records which they may have in their 
possession.  All attempts to secure these 
records should be carefully documented in 
the claims folder.

3.  After the completion of the foregoing 
the RO should schedule the appellant for 
a VA orthopedic examination. The purpose 
of the examination is to determine the 
etiology of any cervical and/or lumbar 
disorder.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner prior to any 
study.   Following the examination the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that any diagnosed cervical and/or lumbar 
disorder are related to the appellant's 
military service from November 1990 to 
May 1991.  A complete rationale must be 
provided for any opinion expressed.  The 
examination report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
A brief history of these disorders based on the available 
evidence at this point is as follows:

Private medical records show that the veteran was seen in April 1992 for 
complaints of back pain that radiated to the shoulder.  The clinical record 
noted muscular back pain.  Later that month the appellant was seen for 
complaints of muscle spasms in the right shoulder and back area 
secondary to "some physical activity." 

In July 1993, the veteran was seen for complaints related to weakness in 
the right hand for the previous one to three weeks.  The analysis at that 
time was that the veteran had weakness of the right hand of unknown 
etiology.  During August 1993, the veteran was seen for complaints of 
back pain for the previous month.  In an August 1993 statement, James 
L. Stewart, M.D., stated that the veteran had had a problem with right 
arm weakness and numbness, and that EMG studies showed that the 
veteran had a radiculopathy on the right side at C8 or T1.  

Private clinical records show that in December 1993, the veteran 
complained of low back pain off and on for one year.  The report noted 
degenerative joint disease of the lumbar spine.  The report of a lumbar 
CT examination conducted that month contained diagnostic impressions 
of (1) left sided herniated disc at the L5-S1 level with extension into the 
left intervertebral neuroforamina; (2) moderate bulging of the annulus 
fibrosis at the L2-3 and L3-4 disc spaces; (3) narrowing of the L2-3 disc 
spaces; (4) moderate osteoarthritis of the L2 and L3 vertebrae; and (5) 
minimal retroliathesis at the L2-3, L3-4 and L4-5 levels.

A January 1994 statement from Arthur B. Jenny, M.D., noted that the 
veteran had low back pain, dating to heavy work performed in the 
Persian Gulf in the Army Reserve.  The statement noted that a CT scan 
showed spondylolysis on the left at L5 and a bulging disk.

The veteran was seen at a VA outpatient clinic in February 1995 with a 
history of intermittent neck pain since 1991.  He denied a history of any 
cervical injury.  The diagnosis was rule out cervical nerve root 
impingement.

VA clinical records include an August 1995 electromyogram report, 
which contains impressions of right C8-T1 cervical radiculopathy with 
acute and chronic changes; and mild right carpal tunnel syndrome.  The 
report of an August 1995 MRI examination of the cervical spine records 
a history of complaints of right upper extremity weakness and atrophy.  
That report contains impressions of generalized spondylosis; mild disc 
protrusions at C3-C4 and C6-C7 levels; mild degree of spinal stenosis at 
the C6-C7 level due to a combination of posterior osteophytes and disc 
protrusion; and foraminal narrowing at C3-C4 and C6-C7 level 
bilaterally, particularly on the right side. 

The report of a December 1995 VA examination for joints records 
complaints of limited function of the right hand, and no pain for the last 
six months.  After examination the diagnosis was generalized 
spondolysis; and spinal stenosis in the cervical spine with muscle 
weakness in the right arm and hand.  An associated report of VA 
examination of the spine records that the veteran reported he had a fall 
during service, sustaining severe upper back pain, which radiated 
anteriorly to the thoracic "results."  Presently, the veteran complained of 
weakness in the right hand with atrophy of the thumb muscles and some 
atrophy of the right forearm.  After examination the diagnosis was 
cervical lumbar disc disease with some atrophy of the right hand and 
interference with fine movements of the right hand.  Otherwise, the joints 
and muscles of the spine appeared involved throughout with disc 
protrusions at the levels of the C3, C4, C6 and C7, with some spinal 
stenosis at C6-C7.  The report indicated there was a paucity of pain 
symptoms of the lumbar spine.   An examination of the veteran's neck 
resulted in the opinion that there did not seem to be any lumbar disorder 
as a result of injury, and that any back disorder was probably an acquired 
problem.

An October 1996 statement from Ben C. Harmon, M.D., indicated that he 
had seen  the veteran late in December 1990 for complaints of back pain, 
"which was felt to be on the basis of degenerative disc disease."  The 
statement noted that the veteran had problems prior to departure for, and 
while in the Persian Gulf.  

The report of a November 1997 VA examination records that the veteran 
stated that he fell off of a makeshift tower while in the Gulf and landed 
on his back.  Thereafter he reportedly began having upper to mid back 
pain.  The appellant noted that prior paresthesias in his hand had resolved 
dramatically.  He indicated that he had non radiating low back pain 
symptoms, which were not manifest unless he engaged in running or 
repetitive lifting.  Lifting of minimal weights did not aggravate his low 
back symptoms.  After examination, the report recorded a diagnosis of 
history of C7 nerve impingement per report.  The report noted that it was 
as likely as not that this caused the muscle pain in the veteran's right arm 
as well as his radicular symptoms, and that this could be attributed to his 
fall in the Gulf as that is the only fall was the only injury he related.


- 11 -


